DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 10 May 2022 has been acknowledged and entered.
Claims 1, 8, and 15 have been amended.
Claims 4, 11, and 18 have been canceled.
Claims 1-2, 5-10, 12-17, and 19-21 are currently pending.

Response to Amendment and Arguments
Applicant’s arguments, see Remarks/Arguments, pages 6-7, filed 20 December 2021, with respect to claims 1-3, 5-10, 12-17, and 19-21 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-10, 12-17, and 19-21 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 8, and 15, the best prior art:
1) O’Neil (US PG Pub. 2012/0119922) discloses a system and method for monitoring, controlling, and displaying utility information by providing pre-pay power and automatically connecting or disconnecting power to a customer as required;
2) Sewell (US PG Pub. 2011/0225072) discloses automated metering systems and methods for performing real time calculations to update a customer's account and balance as needed and can make decisions related to the customer's account, such as connection and disconnection of services;  
3) Hutson et al. (US PG Pub. 2012/0317005) discloses a system and method for prepay account management system by providing a prepay server to maintain certain minimum thresholds for low balance notifications to ensure that the customer will always receive timely notification; and 
4) Alberth, Jr. et al. (US Patent No. 2014/0077968 discloses prediction of an estimated remaining utility usage via a meter and adjusting an alert threshold for a prepaid utility meter such that a predicted alert trigger time occurs before the time period of inaccessibility.

However, neither O’Neil, Sewell, Hutson et al., nor Alberth, Jr. et al. fairly discloses or teaches:
transmit the measured usage with a request defining a requested further usage limit to the server via the network at configurable intervals; and 
wherein the further usage limit is (i) qual to the requested further usage limit when the requested further usage limit can be accommodated by the account balance, and (ii) smaller than the requested further usage limit when the requested further usage limit exceeds the account balance

As per independent claims 1, 8, and 15, the best NPL prior art:
1)  Villarreal, Chris, “A Review of Pre-Pay Programs for Electricity Service“, July 26, 2012, Dkt. No. 13-0498 (Reopening) Response Exhibit 2.0, Policy and Planning Division Policy Paper, 27 pages, discloses that, before California considers the potential availability of this service option for electric utility service, several concerns must be addressed, including: 1) the potential for pre-payment to be unfairly targeted towards low income customers who have a historical pattern of delinquent payments or have had service shut-off in the past; 2) the existing rules regarding how and when a utility can shut-off service to a customer that may conflict with the goals of a Pre-Pay service; and 3) the Pre-Pay programs must ensure that customers are notified in a timely manner of their usage and account balance as well as provide convenient ways for a customer to add to their account balance or make a payment to their account to re-activate service; and 4) rules must be in place to ensure that service is not disconnected during heat waves or extreme cold periods. 
However, Villareal does not fairly disclose or teach:
transmit the measured usage with a request defining a requested further usage limit to the server via the network at configurable intervals; and 
wherein the further usage limit is (i) qual to the requested further usage limit when the requested further usage limit can be accommodated by the account balance, and (ii) smaller than the requested further usage limit when the requested further usage limit exceeds the account balance


As per independent claims 1, 8, and 15, the best Foreign prior art:
1) Babbierra (WO 2011025397 A2) discloses an automatic remote-metering apparatus and system that assists utility company by remotely controlling and automating the reading, billing, connection and disconnection of any service or utility offered to a consumer by modifying the existing conventional meter, including prepaid and postpaid electricity systems.  
However, Babbierra does not fairly disclose or teach:
transmit the measured usage with a request defining a requested further usage limit to the server via the network at configurable intervals; and 
wherein the further usage limit is (i) qual to the requested further usage limit when the requested further usage limit can be accommodated by the account balance, and (ii) smaller than the requested further usage limit when the requested further usage limit exceeds the account balance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628